714 N.W.2d 654 (2006)
475 Mich. 868
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lavonte R. ARTIS, Defendant-Appellant.
Docket No. 130330. COA No. 262232.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the December 6, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).